Tenney, J.,
orally.—It is not denied that there is, in some cases, a protection to witnesses for words duly spoken in the course of legal proceedings. Does that protection extend to this witness under the circumstances ?
There can be no question that if a witness, taking advantage of his position, and departing from what rightfully pertains to the case, should voluntarily slander one of the parties, he would be liable. But when called upon, in the progress of a cause, and under the rules of the court, and confining himself to that which rightfully pertains to the case, he is not liable for the testimony he may give. To hold otherwise would tend to intimidate a witness and to deter from a disclosure of *447the whole truth. He might have no means to prove his statements. He may have been robbed while alone. Should he testify to the fact, in the course of a regular trial of the offender, he would not be liable for his statement. This is a doctrine of the highest legal policy.
A witness is not supposed to know the exact line of proceeding. He is, therefore, under the direction of the court. In this case, a question was duly put to the witness, either by the court or by counsel. And it does not appear that, in his answer, he went beyond the scope of the question. If the question was put by the court, there could be no liability for answering it; if put by the plaintiff’s counsel, the plaintiff can have no ground of complaint that it was answered; if put by the defendant’s counsel, objection should have been made, and, if improper, it would have been excluded.

Nonsuit confirmed.